The plaintiffs Carl, and Bertha Caldwell, as administratrix of the estate of Jane Caldwell, have filed an application for a rehearing herein, stating therein that this court failed to consider or mention the error alleged in the motion of plaintiffs for a new trial that the trial court refused a request of the jury "whether they might have the evidence or the transcript of the evidence as presented by Fred Tippen" transmitted to the trial judge by the bailiff. The court advised attorneys representing the respective parties as to this request, stating that he did not think it should be granted. They acquiesced in this decision and neither of them objected or excepted or requested that the court comply with the request. Regardless of the propriety of the request or whether the court should have acceded thereto, this court was of the opinion that under these admitted facts it was plainly evident that no prejudicial error was committed by the trial court; that specific mention thereof was patently unnecessary, especially since the last paragraph of the opinion expressly stated that the judgments of the Court of Common Pleas were affirmed because no prejudicial error occurred in the trial as to the issue of the negligence of the decedent Shaffer. The phrase *Page 348 
"no prejudicial error" is all-inclusive. This court is not convinced that every assigned error for the reversal of a judgment must be specifically mentioned in the written opinion of the court when the judgment is affirmed, any more than each letter in a word must be separately discussed before the word may be pronounced. This court does not consider it necessary to discuss errors deemed inconsequential and unimportant, nor in the judgment of this court is its decision on this assigned error in conflict with that cited by counsel in their application for a rehearing.
Counsel complains also that a reversal of the judgment was not ordered as should have been done because of what this court said in its opinion as to the alleged misconduct of counsel. This court in an appeal thereto on questions of law is confined to a consideration of what appears in the record of the trial. The burden is upon counsel to maintain assigned errors and must do so from the record made at the trial. This court is still of the opinion that what was said in its original opinion is sufficient explanation of the attitude of the court as to this alleged error. It may be suggested that counsel may request that the court reporter take the arguments of counsel and may thereafter incorporate them in a bill of exceptions, or, if inconsequential, omit them therefrom. Nor has the court changed its opinion as to what has heretofore been said as to the effect of the testimony of the "speedometer" witness.
The applications for a rehearing are therefore denied.
Rehearing denied.
OVERMYER and CARPENTER, JJ., concur. *Page 349